                                                                                   [Doc. Nos. 45,47]

                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY
                                       CAMDEN VICINAGE


    SUZANN ANDERSON, individually and
    M.D., a minor by her mother and                               Civil. No. 17-06816(JS)
    natural guardian

                                          Plaintiffs
                    v.

    BUENA BOARD OF EDUCATION, et al.,

                                          Defendant.

                                 MEMORANDUM OPINION AND ORDER

        While plaintiff M.D. was a minor and high school student at

Buena Regional High School, she had sexual relations with an adult

teacher. 1         This Opinion addresses defendants’ request for copies

of plaintiff’s gynecological records. 2

        This matter is before the Court on defendants’ “Motion to

Compel Plaintiffs Execution of Medical Authorization” [Doc. Nos.

45, 47].         The Court received plaintiffs’ opposition [Doc. No. 48],

defendants’ reply [Doc. No. 49] and supplemental submission, and

held      oral       argument.              The     Court        also      reviewed          the      complete

depositions            of     plaintiff,           her      mother         and      plaintiff’s            close

girlfriend.            For the reasons to be discussed, defendants’ motion



1
 M.D. and her mother are named plaintiffs. Unless otherwise noted, references to plaintiff will only refer to M.D.
2
 Specifically, defendants ask the Court to Order plaintiff to execute a records authorization so they can obtain
plaintiff’s records.
is denied.               Plaintiff’s gynecological records are irrelevant to

the claims and defenses in the case.

Background

           The background facts of the case are not complicated.                                   While

plaintiff was a 17-year-old junior in high school she engaged in

oral         sex     with       a    school        teacher           (William      Jacobs)   on   several

occasions. 3             The teacher was suspended, pleaded guilty to criminal

charges, and is serving a jail sentence.                                          Plaintiff’s complaint

filed on September 6, 2017 generally alleges the school failed to

take timely actions to protect her. Plaintiff allegedly suffered

emotional distress.

           Plaintiff           was     deposed         on          August   16,    2018.     Plaintiff’s

transcript reflects that she answered all questions posed to her

including questions directed to her most intimate and private

affairs.            Plaintiff testified she was raped several times when she

was 13-14 and first engaged in consensual sex when she was 15.

Plaintiff started taking birth control pills at 13 to regulate her

period.            Plaintiff has seen a “therapist” for several years with

whom she talked about Jacobs.                             Plaintiff has also been seeing the

same gynecologist for many years. Despite numerous visits there is

no testimony reflecting that plaintiff spoke with her gynecologist

about Jacobs.




3
    Plaintiff denies she engaged in intercourse with Jacobs.




                                                               2
     Defendants argue plaintiff’s records are relevant for various

reasons.    These include: (1) to find out about plaintiff’s prior

sexual history, (2) to find out if plaintiff is telling the truth

about taking birth control pills at 13 because she had an irregular

cycle, (3) to find out if plaintiff discussed Jacobs with her

gynecologist, and (4) to determine the nature of the treatment

rendered.    Defendants argue plaintiff’s records:

            [M]ay also contain relevant information about
            the Plaintiff’s sexual history, comments and
            statements from M.D. to the gynecologist about
            Defendant Jacobs or other sexual partners,
            thoughts about her sexuality and the use of
            birth control pills.

September 25, 2018 Letter Brief at 2. Defendants also argue that

without plaintiff’s records, “it is impossible to determine the

nature of the treatment rendered, what statements were made to the

medical provider that would be relevant, or any other information

about [her] visits that might bear on plaintiff’s claims.” Id.   In

addition, defendants argue:

            The relevance of the inquiry is to determine
            not only the nature of any prior injuries or
            conditions, but also to gauge credibility
            since it is reasonable to assume there could
            be an indication of Plaintiff’s thoughts as to
            the prior encounters in the records.

October 17, 2018 Letter Brief at 4.

     In opposition plaintiff argues her records are not relevant

to any facts, injuries or circumstances she alleges, nor are the

records relevant to defendants’ defenses.    In sum, defense counsel




                                  3
argues:

               There is no reason to further exacerbate my
               client’s embarrassment by allowing Defendants
               to partake in [a] fishing expedition through
               my client’s personal, private medical records
               –- that of which have no bearing on the case
               at hand.

Certification of Plaintiff’s Counsel at ¶8, Doc. No. 48.

Discussion

      As the parties know the scope of relevant discovery is set

forth in Fed.R.Civ.P. 26(b)(1) which states:

               Parties may obtain discovery regarding any
               nonprivileged matter that is relevant to any
               party’s claim or defense and proportional to
               the needs of the case, considering the
               importance of the issues at stake in the
               action, the amount in controversy, the
               parties’   relative   access   to   relevant
               information, the parties’ resources, the
               importance of the discovery in resolving the
               issues, and whether the burden or expense of
               the proposed discovery outweighs its likely
               benefit.   Information within this scope of
               discovery need not be admissible in evidence
               to be discoverable.

It   is   of   course   true   that   traditionally   federal   courts   have

liberally construed the scope of discovery.           See Oppenheimer Fund,

Inc. v. Sanders, 437 U.S. 340, 351 (1978); Legal Interiors, Inc.

v. Resolution Trust Corp., 153 F.R.D. 552, 560 (D.N.J. 1994).

However, while the scope of discovery pursuant to Rule 26 is broad,

it is not unlimited and may be circumscribed.                   Bayer AG v.

Betachem, Inc., 173 F.3d 188, 190 (3d Cir. 1999); Kopacz v.

Delaware River and Bay Authority, 225 F.R.D. 494, 497 (D.N.J.




                                        4
2004). As noted in Claude P. Bamberger Intern., Inc. v. Rohm and

Haas Co., C.A. No. 96-1041 (WGB), 1998 WL 684263, at *2 (D.N.J.

April 1, 1998)(citation and internal quotation marks omitted),

“[w]hile the standard of relevancy is a liberal one, it is not so

liberal as to allow a party to roam in shadow zones of relevancy

and to explore matter which does not appear germane merely on the

theory that it might become so.”       The party seeking discovery has

the burden of showing that the information sought is relevant to

the subject matter of the action.        Nestle Foods Corp. v. Aetna

Cas. and Sur. Co., 135 F.R.D. 101, 104-05 (D.N.J. 1990).         Mere

suspicion or speculation that relevant information may exist in a

document is insufficient to justify discovery. Hashem v. Hunterdon

County, C.A. No. 15-8585 (FLW/DEA), 2017 WL 2215122, at *3 (D.N.J.

May 18, 2017).

     Defendants’ motion is denied because they have not shown

plaintiff’s records contain relevant information.       This is not a

case where plaintiff is claiming gynecological injuries.       Nor is

this a case where evidence exists that plaintiff spoke with her

gynecologist about Jacobs.     In addition, the record does not

reflect that plaintiff is claiming she is suffering from sexual

dysfunction because of her encounters with Jacobs.      Quite simply,

no evidence exists to indicate that anything in plaintiff’s records

is relevant to the claims and defenses in the case.         By merely

filing a lawsuit claiming emotional distress a plaintiff does not




                                   5
open up to discovery her entire medical history.

        At oral argument defense counsel argued:

                 I believe that if we’re able to look at
                 comments and things that she said to her
                 gynecologist about sexual -– other sexual
                 relationships she may have had, it may tend
                 to undercut the -– you know, the trauma that
                 she said that she had, and I believe that
                 that’s potentially relevant.

Sept. 27, 2018 Transcript at 13:7-11. The Court rejects the notion

that plaintiff’s sexual history is relevant to her claims and

defendants’ defenses. Similarly, the reason why plaintiff started

taking birth control pills is irrelevant. Whether or not plaintiff

was promiscuous, which may or may not be the case, has no bearing

on her encounters with Jacobs. 4 A minor who has sexual relations

with an adult does not necessarily have to reveal her most intimate

and private records as a prerequisite to obtaining redress for her

injuries.

        The Court does not give any weight to defendants’ argument

that plaintiff’s records may contain comments about Jacobs.                                                  This

is pure speculation.                    Defendants had the opportunity to question

plaintiff at her deposition about whether she discussed Jacobs

with her doctor.                 If yes, plaintiff’s records could be relevant.

However, defendants chose not to question plaintiff about this

subject area. Whether this was a strategic decision or oversight



4
 The Court does not question that defendants’ discovery request is made in good faith and is not intended to harass
or intimidate plaintiff.




                                                         6
is beside the point.                        Defendants cannot use their failure to

establish that records are relevant as a basis to argue records

should be produced because they may contain relevant information. 5

Defendant’s            inquiry          directed           to     the       nature        of      plaintiff’s

gynecological treatment is also irrelevant.                                            Plaintiff is not

claiming injuries of this sort.

         To be sure, the Court is not ruling that gynecological records

are always off-limits in discovery.                               The Court recognizes there is

case law ruling these records are discoverable.                                                However, the

records only become discoverable if they are relevant to claims

and     defenses          in     the      case.       This       accounts          for     why      the      cases

defendants cite are inapposite.

         Plaintiff relies on the unreported decision from New Jersey’s

Appellate Division in Linato v. Livingston, Docket. No. A-0983-

09T3, 2011 WL 2935052 (App. Div. July 22, 2011).                                           It appears that

during        the      pre-trial           stage       of     the      case       defendants           obtained

plaintiff’s gynecological records.                                  Id. at *14.                However, the

Appellate          Division’s           decision          did      not     specifically             address            a

discovery dispute. In any event, even if the records were produced

in discovery this is accounted for by the fact that “plaintiff

sought treatment for sexual dysfunction, specifically discomfort

during intercourse and an inability to have an orgasm.”                                                    Id. at



5
 This contrasts with defendants detailed questioning of plaintiff regarding her discussions with her therapist about
Jacobs. The therapist’s records are plainly relevant and discoverable.




                                                          7
*2.   No such allegation is made here.           Similarly, in Weening v.

Commissioner of Social Security, C.A. No. 14-4058 (JCC), 2015 U.S.

Dist. LEXIS 74258 (D.N.J. June 9, 2015), plaintiff’s gynecological

records were apparently produced and reviewed in connection with

her social security claim.        This was because plaintiff argued,

inter alia, that her “spasms are triggered by her menstrual cycle,

exercise,   and    continuous   motion.”   Id.    at   *3.   In    this   case

plaintiff is not alleging these types of injuries.

      Defendants also rely on Ugdah v. Unum Life Ins. Co. of Am.,

C.A. No. 14-6367 (SDW/SCM), 2015 WL 5572678 (D.N.J. Sept. 21,

2015).   In Ugdah it appears that plaintiff’s gynecological records

were produced in discovery.       However, this was because plaintiff

was making a claim under her disability policy and the records

were relevant to whether plaintiff’s doctor imposed on her any

restrictions or limitations.      Id at *2.      This case is not remotely

analogous to Ugdah.      Last, plaintiff relies upon the trial court’s

decision in Hunter v. Richmond Univ. Ctr., 934 N.Y.S. 2d 34, 2011

N.Y. Misc. LEXIS 3872 (Sup. Ct. of N.Y., Richmond Cty., Aug. 5,

2011). In Hunter the plaintiff alleged her high-risk pregnancy was

improperly managed.        During discovery the Court compelled the

production of plaintiff’s pre-delivery gynecological records which

showed   she      had   prior   gynecological     surgery    and    fourteen

pregnancies of which nine resulted in spontaneous deaths and one

in neonatal death.      The Court ruled the records were discoverable




                                     8
because the plaintiff’s high-risk pregnancy could not be severed

from her prior medical history and, therefore, the records were

relevant to plaintiff’s malpractice claim. Id. at *6. Plaintiff’s

records in this case have no relevance to her liability claims

against        defendants.               Notably,         in     Hunter        the     Court       denied        on

relevancy grounds the defendants’ request for plaintiff’s post-

surgery records.                Id. at *8.

         Defendants’ other arguments as to why plaintiff’s records are

relevant are not persuasive.                         Defendants argue they cannot know if

plaintiff’s records contain relevant information unless they see

the records.            If the Court accepted this argument then all records

would become discoverable. 6 The Court agrees with the ruling in

Batchelor v. Merck & Co., Inc., No. 3:05-CV-791 JTM, 2007 WL

4179015 (N.D.lnd. Nov. 20, 2007).                              In Batchelor, the Court denied

Merck’s request for plaintiff’s OB/GYN records based on Merck’s

argument the records might contain relevant evidence.                                               The Court

reasoned         that       although          the     records         “might”         contain         relevant

evidence:

                  it may just as easily contain nothing. While
                  Fed.R.Civ.P.26 has liberal requirements, it is
                  not without limits…. Without either a more
                  focused request, stronger indication that the
                  discovery they seek is there, or a stronger
                  articulation of relevance to a[n] issue in
                  [the] case, this Court cannot say Merck has

6
 The Court exercises its discretion to decline to review in camera the requested records for relevancy. The Court
does not have a reasonable belief that plaintiff’s records contain relevant information. See In re Grand Jury
Investigation, 445 F. 3d 266, 275 (3d Cir. 2006); see also United States v. Zolin, 491 U.S. 554, 571 (1989) (Courts
have discretion to deny in camera review for a groundless fishing expedition).




                                                         9
                   established that [plaintiff’s] OB/GYN records
                   are relevant.

Id. at *3.            Further, as stated by one author:

                   To encourage sexual harassment victims to come
                   forward by offering the assurance that the
                   process will not expose irrelevant details of
                   their intimate lives during the trial, only to
                   allow defendants to expose those same details
                   during discovery, would be figuratively to
                   yank the rug out from under the victims’ feet
                   and subvert the very process intended to
                   ensure their rights. Judges must manage the
                   discovery process so that the victim’s
                   reasonable expectations of privacy are not
                   destroyed.

The Conflicting Mandates of FRE 412 and FRCP 26: Should Courts

Allow Discovery of a Sexual Harassment Plaintiff’s Sexual History?

Univ. of Chi. Legal F. 519, 542 (1999).                                            Defendants also argue

they need to see plaintiff’s records to determine if she is telling

the truth about being raped when she was thirteen.                                               Whether or not

plaintiff is telling the truth about this fact is tangential to

the issues in dispute and completely irrelevant to plaintiffs’

claims and defendants’ defenses. 7

         Even if the discovery requested by defendants was relevant,

which        it       is      not,        the       Court         would         deny        the       request            as

disproportional                to     its      importance.                 See      Rule      26(b)(1).                 The

proportionality factors in Rule 26(b)(1) favor plaintiff.                                                               Far

from being important, there is no indication the information in


7
  The Court also rejects the argument that plaintiff’s records should be produced because a Discovery
Confidentiality Order is in place thereby limiting the distribution of plaintiff’s records. This is not a justifiable
reason to Order the production of irrelevant records.




                                                            10
plaintiff’s records is material to the case.                                      Further, plaintiff

already answered all of defendants’ deposition questions.                                              To the

extent       plaintiff          spoke       with      a     health       professional            about       her

encounters          with      Jacobs,         these       notes      would       be     in     plaintiff’s

counselor’s records, not those of her gynecologist. In addition,

defendants already questioned plaintiff’s close friend about her

discussions with plaintiff about intimate affairs. The Court will

not allow plaintiff to undergo the additional burden of disclosing

her most intimate records without some indication the records are

material and non-cumulative.                        See Professional Recovery Services,

Inc. v. General Elec. Capital Corp., C.A. No. 06-2829 (JBS), 2009

WL 137326 at *4 (D.N.J. Jan. 15, 2009) (“To cast a wide net for

discovery of information in the hopes that something of use may

come back is the essence of a fishing expedition precluded by the

rule of proportionality”).                       The embarrassing and intrusive burden

that would be placed upon plaintiff by exposing her most sensitive

records        to    defendants,            including          Jacobs’        counsel        and      perhaps

Jacobs        himself,         outweighs           any      minimal        relevancy           posited        by

defendants.           Batchelor, 2007 WL 4179015, at *4. 8




8
 Although not necessary to decide defendants’ motion, the Court notes there are categories of documents afforded
special discovery protection. See Wiggins v. Clementon Police Dept., C.A. No. 07-5033 (RBK/JS), 2009 WL
2382240, at *4 (D.N.J. July30, 2009) (a party seeking tax return information must demonstrate relevance and a
“compelling need” for the returns because the information is not otherwise readily available); Farmers & Merchants
National Bank v. San Clemente Financial Group Securities, Inc., 174 F.R.D. 572, 585 (D.N.J. 1997) (“The Third
Circuit recognizes the public policy favoring non-disclosure of income tax returns as confidential communications
between a taxpayer and the government”). Plaintiff’s intimate medical records are deserving of at least the same
privacy protection as her income tax returns.




                                                       11
Conclusion

         For the foregoing reasons defendants’ motion will be denied.

         Accordingly, IT IS HEREBY ORDERED this 19th day of March,

2019, that defendants’ Motion to Compel Plaintiffs Execution of

Medical Authorization is DENIED. 9



                                                            s/ Joel Schneider
                                                            JOEL SCHNEIDER
                                                            United States Magistrate Judge




9
 The Court is making the logical assumption that plaintiff will not use her gynecological records as trial exhibits,
nor will the gynecologist be called as a trial witness. If the Court is wrong it will revisit this Opinion and Order.




                                                          12
